*595MEMORANDUM OPINION
PER CURIAM.
Ibrahim Oumar’s request for asylum was denied by an immigration judge on August 22, 2000. Oumar filed an appeal with the Board of Immigration Appeals (“Board”), but the appeal was rejected because of filing defects. Oumar was informed in a letter dated September 28, 2000 that he must file an EOIR-26 form and pay a $110 fee to perfect his appeal. Regulations require an appeal to be submitted within thirty days of the decision of an immigration judge. See 8 C.F.R. § 3.8(b) & (c). The letter informed Oumar that even though he was beyond the thirty-day window, the Board would consider in its discretion a corrected appeal received within fifteen days of the date on the letter. The Board did not receive the proper form and fee from Oumar until November 13, 2000, well beyond the thirty-day window for the filing of an appeal from the decision of an immigration judge and the fifteen-day discretionary window.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are persuaded that the Board committed no error of law and did not abuse its discretion when it denied Oumar’s appeal as untimely and later refused to reconsider Oumar’s petition for rehearing.
Because the Board’s reasoning is clear, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the ruling of the Board is affirmed based upon the reasoning of its Order rejecting Oumar’s appeal as untimely dated March 30, 2001 and in its Order denying Oumar’s motion to reconsider dated July 26, 2001.